Shaw, C. J.
The question is, whether this court has original jurisdiction of this action; and this depends on the question, whether the certificate indorsed is a compliance with the St. of 1840, c. 87, § 1. The statute does not require the oath to be subscribed. The condition on which this court shall have original jurisdiction (except in the county of Suffolk) of a suit in which the damages demanded exceed $300, is, that “the plaintiff, or some one in his behalf, shall, before service of the writ, make oath or affirmation, before some justice of the peace, that the matter sought to be recovered actually exceeds in amount or value the said sum.”
We think the effect is the same as if the efficient words in the plaintiff’s certificate were embodied in the certificate of the magistrate. The only doubt that could arise is this ; that the magistrate describes it as “ the certificate above by him subscribed,” when in fact it is not subscribed. But subscription not being necessary to its validity, these words are no further material, than as words of description, to identify the declaration by him referred to. And as the magistrate’s certificate is written immediately under the declaration purporting to be that of the plaintiff, that declaration is sufficiently identified by the word “ above.”

Motion overruled.